Per Curiam.

This is an appeal from tbe judgment of tbe Conciliation Branch of tbe Municipal Court of Cleveland in favor of tbe appellee against tbe appellant in tbe sum of $55.20. Tbe action was brought to recover damages resulting from a collision between appellant’s automobile and an automobile operated by tbe appellee’s son at tbe intersection of Mount Vernon Avenue and East Boulevard in Cleveland, Ohio. Appellant’s motion for new trial was overruled.
Appellant’s first assignment of error is that the court erred in rendering judgment for plaintiff in spite of tbe fact that tbe plaintiff failed to prove ownership of tbe car. Tbe only evidence in tbe narrative bill of exceptions as to ownership is a statement of appellee that bis son was driving his car. On cross-examination tbe plaintiff was asked whether or not be bad anything to prove be was tbe owner of tbe car and be replied that be did not have any proof with him. There was no admission as to ownership and tbe certificate of title was not introduced into evidence. Section 4505.04, Revised Code, provides in part:
“No court in any case at law or in equity shall recognize tbe right, title, claim, or interest of any person in or to any motor vehicle sold or disposed of, or mortgaged or encumbered, unless evidenced:
“(A) By certificate of title or a manlfacturer’s or importer’s certificate issued in accordance with Sections 4505.01 to 4505.19, inclusive, Revised Code.
“(B) By admission in tbe pleadings or stipulations of tbe parties.”
In view of this statute and the bolding of the Supreme Court in Mielke v. Leeberson, 150 Ohio St., 528, 83 N. E. (2d), 209, 7 A. L. R. (2d), 1342, the judgment of the trial court must be set aside. Since there was some evidence before the trial court as to ownership, but insufficient without tbe production of a certificate of title, the judgment of tbe Cleveland Municipal Court is reversed and the cause remanded for further proceedings according to law.
Judgment reversed and cause remanded.
Radcliit, P. J., Collier and Brown, JJ., concur,